DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/367,015 filed 03/27/2019 and Response to Election/Restriction filed 03/03/2021.
Claims 1-15 remain pending in the Application. Claims 1-5 are withdrawn from the Application.
Applicant’s election of Group II (claims 6-15) in the reply filed on 03/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore Claims 6-15 are under examination  at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 6, 12, 14 should be noted that claims recite “a switch control circuit” … “receiving the sensor signal” …, wherein the Figures 1, 2 show “switch control circuit  25” receiving 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey et al. (US Patent Application Publication 20180186244).
With respect to claim 6 (as best understood) Harvey et al. teaches A battery system (paragraph [0034]) comprising: 
a plurality of battery cells electrically connected to each other in series between a first node and a second node (battery system 32 comprising plurality of cells connected between pathway 520/first node and pathway 522/second node (paragraphs [0035], [0075], [0076]; Figs. 2, 8)); 
(power contactor 106 comprising contacts 120/122/power switch connected between pathway 520/first node and pathway 522/second node (paragraphs [0039]; Figs. 2, 3, 8)); and 
a control unit (battery management system BMS 50 (paragraphs [0034]; Fig. 2)) comprising: 
an input node configured to receive a sensor signal indicative of a state of at least one of the plurality of battery cells (receiving  by BMS 50 monitoring the amount of charge of battery 52/sensor signal through interface 102/input node (paragraphs [0037],  [0055])); 
a microcontroller connected to the input node and configured to generate a first control signal based on the sensor signal (BMS 50/microcontroller connected to interface 102/input node to generate actuator signal 136/control signal in response/based to the monitored amount of charge of battery 52/sensor signal (paragraphs [0040], [0055], [0085])); and 
a switch control circuit configured to control a power switch of the battery system by (contractor 106/switch control circuit, which controls connecting/disconnecting contacts 120/122/power switch of the battery system 32 (paragraphs [0037], [0039], [0053])): 
receiving the sensor signal, the first control signal, and a fault signal indicative of an operational state of the microcontroller (receiving/monitoring amount of charge in the battery 52 as below threshold/sensor signal, actuation signal 136/first control signal and fault condition/signal (paragraphs [0055], [0085], [0034], [0090]; Figs. 3, 8)); 
(generate actuator signal 136/control signal/first control signal/second control signal based on the monitored amount of charge of battery 52/sensor signal being below threshold/sensor signal or not, i.e. to disconnect/connect battery 52 and motor system 30/load respectively (paragraphs [0040], [0055])); and 
transmitting one of the first control signal and the second control signal to an output node of the control unit based on the received fault signal (safely charging and discharging battery 52 using actuator signal 136/control signal/first control signal/second control signal/connect/disconnect in response to fault condition/fault signal (paragraphs [0034], [0075], [0084], [0091])), 
wherein the output node of the control unit is connected to the power switch to control the power switch (output of the BMS 50/control unit  to output proper actuator signal 136/control signal to the connected contactor 106/power switch to control it (paragraphs [0037], [0039], [0053]; Fig. 3)). 
With respect to claim 12 (as best understood) Harvey et al. teaches A vehicle comprising a first electrical consumer and a battery system (paragraphs [0027], [0034]), the battery system comprising: 
a plurality of battery cells electrically connected to each other in series between a first node and a second node (battery system 32 comprising plurality of cells connected between pathway 520/first node and pathway 522/second node (paragraphs [0035], [0075], [0076]; Figs. 2, 8)); 
a power switch interconnected between the first node or the second node and the first electrical consumer (power contactor 106 comprising contacts 120/122/power switch connected between pathway 520/first node and pathway 522/second node and motor system 30/first electrical consumer (paragraphs [0039]; Figs. 2, 3, 8)); and 
a control unit (battery management system BMS 50 (paragraphs [0034]; Fig. 2)) comprising: 
an input node configured to receive a sensor signal indicative of a state of at least one of the plurality of battery cells (receiving  by BMS 50 monitoring the amount of charge of battery 52/sensor signal through interface 102/input node (paragraphs [0037],  [0055])); 
a microcontroller connected to the input node and configured to generate a first control signal based on the sensor signal (BMS 50/microcontroller connected to interface 102/input node to generate actuator signal 136/control signal in response/based to the monitored amount of charge of battery 52/sensor signal (paragraphs [0040], [0055], [0085])); and 
a switch control circuit configured to control a power switch of the battery system (contractor 106/switch control circuit, which controls connecting/disconnecting contacts 120/122/power switch of the battery system 32 (paragraphs [0037], [0039], [0053])) by: 
receiving the sensor signal, the first control signal, and a fault signal indicative of an operational state of the microcontroller (receiving/monitoring amount of charge in the battery 52 as below threshold/sensor signal, actuation signal 136/first control signal and fault condition/signal (paragraphs [0055], [0085], [0034], [0090]; Figs. 3, 8)), 
generating a second control signal based on the sensor signal (generate actuator signal 136/control signal/first control signal/second control signal based on the monitored amount of charge of battery 52/sensor signal being below threshold/sensor signal or not, i.e. to disconnect/connect battery 52 and motor system 30/load respectively (paragraphs [0040], [0055])), and 
transmitting one of the first control signal and the second control signal to an output node of the control unit based on the received fault signal (safely charging and discharging battery 52 using actuator signal 136/control signal/first control signal/second control signal/connect/disconnect in response to fault condition/fault signal (paragraphs [0034], [0075], [0084], [0091])),
 wherein the output node of the control unit is connected to the power switch to control the power switch (output of the BMS 50/control unit  to output proper actuator signal 136/control signal to the connected contactor 106/power switch to control it (paragraphs [0037], [0039], [0053]; Fig. 3)). 
With respect to claim 14 (as best understood) Harvey et al. teaches A method for operating a battery system, the battery system comprising a plurality of battery cells electrically connected to each other in series between a first node and a second node, a power switch interconnected between the first node or the second node and an external load, and a control unit configured to control the power switch (paragraphs [0027], [0034], [0035], [0075], [0076]), the method comprising:
detecting, by a sensor, a sensor signal indicative of a state of at least one of the plurality of battery cells  (receiving  by BMS 50 monitoring/measuring/sensing the amount of charge of battery 52/sensor signal through interface 102/input node (paragraphs [0037],  [0055])); 
determining, by a microcontroller of the control unit, a first control signal for controlling the power switch based on the sensor signal (receiving/monitoring amount of charge in the battery 52 as below threshold/sensor signal, actuation signal 136/first control signal and fault condition/signal (paragraphs [0055], [0085], [0034], [0090]; Figs. 3, 8)); 
receiving, by a switch control circuit of the control unit, the sensor signal, the first control signal, and a fault signal that is indicative of an operating state of the microcontroller (receiving by wakeup circuitry 104/200 of the BMS 50/control unit amount of charge in the battery 52 as below threshold/sensor signal, actuation signal 136/first control signal and fault condition/signal (paragraphs [0055], [0085], [0034], [0043]; Figs. 3, 4));   
generating, by the switch control circuit, a second control signal based on the sensor signal (generate by wakeup circuitry 104/200 of the BMS 50/control unit actuator signal 136/control signal/first control signal/second control signal based on the monitored amount of charge of battery 52/sensor signal being below threshold/sensor signal or not, i.e. to disconnect/connect battery 52 and motor system 30/load respectively (paragraphs [0040], [0055])); and 
transmitting, by the switch control circuit to the power switch, one of the first control signal and the second control signal based on the received fault signal (using wakeup circuitry 104/200 of the BMS 50/control unit safely charging and discharging battery 52 using actuator signal 136/control signal/first control signal/second control signal/connect/disconnect in response to fault condition/fault signal (paragraphs [0034], [0075], [0084], [0091])). 
	With respect to claims 7-11, 13 and 15 Harvey et al. teaches
1) elapses after receiving the fault signal indicating a malfunction of the microcontroller (paragraphs [0034], [0041]). 
Claim 8: wherein the switch control circuit is configured to generate a second control signal that causes the power switch to be set into a non-conductive state when a state signal exceeds a threshold (paragraph [0055]). 
Claim 9: wherein the switch control circuit is configured to set the power switch into a conductive state for a second time period (T2) after receiving the fault signal indicative of a malfunction of the microcontroller (paragraphs [0041], [0044], [0046]). 
Claim 10: wherein the second time period (T2) is less than a fault tolerant interval time (FTTI) of the plurality of battery cells (paragraphs [0044], [0057]). 
Claim 11: further comprising a sensor configured to detected at least one of a current, a voltage, and a temperature of at least one of the plurality of battery cells as the sensor signal (paragraphs [0048], [0084]). 
Claim 13: further comprising: a second electrical consumer electrically connected to the battery system (paragraphs [0030], [0036]); and a control unit configured to shut off the second electrical consumer in response to receiving the fault signal indicative of a malfunction of the microcontroller, wherein the second electrical consumer is not security relevant to the vehicle (paragraphs [0030], [0041]). 
Claim 15: wherein the transmitting comprises: operating in a first mode for a first time period (T1) after receiving the fault signal indicative of a malfunction of the microcontroller (paragraphs [0034], [0041]); and setting the power switch into a non-conductive state after the first time period (T1), and wherein the step of operating in the 2) after receiving the fault signal; and transmitting the second control signal generated based on the sensor signal to the power switch after the second time period (T2) (paragraphs [0041], [0044], [0046]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

HR
03/24/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851